Title: From Benjamin Franklin to the Baron de Servières, 8 February 1780
From: Franklin, Benjamin
To: Servières, ——, baron de


Sir
Passy, Feb. 8. 1780.
I never say or heard of the Book you mention. If such a Work has been published in England, undoubtedly you may obtain it by sending thither for it. Having never lived in that Part of america where Tobacco grows, I know nothing of its Cultivation. If I could give you any material Information on the subject, I should do it readily and chearfully. I have the honour to be sir, &c.
Mr. Servrere a Hesdin.
